   Case 1:20-cv-00398-LPS Document 3 Filed 05/21/20 Page 1 of 2 PageID #: 20




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 PAUL PARHSALL, Individually and On            )
 Behalf of All Others Similarly Situated,      )
                                               )
                        Plaintiff,             )   Case No. 1:20-cv-00398-LPS
                                               )
        v.                                     )
                                               )
 CENTERSTATE BANK CORPORATION,                 )
 ERNEST S. PINNER, CHARLES W.                  )
 MCPHERSON, JAMES H. BINGHAM,                  )
 MICHAEL J. BROWN SR., CHARLES                 )
 DENNIS CARLTON, MICHAEL F.                    )
 CIFERRI, JOHN C. CORBETT, JODY                )
 JEAN DREYER, GRIFFIN A. GREENE,               )
 JOHN H. HOLCOMB III, RICHARD                  )
 MURRAY IV, GEORGE TIERSO NUNEZ,               )
 THOMAS E. OAKLEY, G. RUFFNER                  )
 PAGE JR., WILLIAM KNOX POU JR.,               )
 DANIEL R. RICHEY, DAVID G.                    )
 SALYERS, JOSHUA A. SNIVELY SR.,               )
 MARK W. THOMPSON, and SOUTH                   )
 STATE CORPORATION,                            )
                                               )
                        Defendants.            )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.
 Case 1:20-cv-00398-LPS Document 3 Filed 05/21/20 Page 2 of 2 PageID #: 21




Dated: May 20, 2020                      RIGRODSKY & LONG, P.A.

                                    By: /s/ Brian D. Long
                                        Brian D. Long (#4347)
OF COUNSEL:                             Gina M. Serra (#5387)
                                        300 Delaware Avenue, Suite 1220
RM LAW, P.C.                            Wilmington, DE 19801
Richard A. Maniskas                     Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300         Facsimile: (302) 654-7530
Berwyn, PA 19312                        Email: bdl@rl-legal.com
Telephone: (484) 324-6800               Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                   Attorneys for Plaintiff




                                     2
